U NITED S TATES N AVY –M ARINE C ORPS
               C OURT OF C RIMINAL A PPEALS
                            _________________________

                                No. 201500397
                            _________________________

                    UNITED STATES OF AMERICA
                                      Appellee
                                           v.
                     TRAVONTA A. STEPHENS
                 Lance Corporal (E-3), U.S. Marine Corps
                                   Appellant
                            _________________________
    Appeal from the United States Navy-Marine Corps Trial Judiciary

    Military Judge: Commander Marcus N. Fulton, JAGC, USN .
 For Appellant: Lieutenant Colonel Richard A. Viczorek, USMCR .
For Appellee: Commander C. Eric Roper, JAGC, USN; Major Tracey
                      L. Holtshirley, USMC.
                     _________________________

                            Decided 30 August 2016
                            _________________________

     Before P ALMER , FISCHER, 1 and R UGH , Appellate Military Judges
                         _________________________

This opinion does not serve as binding precedent, but may be cited
as persuasive authority under NMCCA Rule of Practice and
Procedure 18.2.
                     _________________________

     PER CURIAM:
    A military judge, sitting as a general court-martial, convicted the
appellant, pursuant to his pleas, of one specification of attempted sexual
assault of a child and one specification of violating a lawful general order, in
violation of Articles 80 and 92, Uniform Code of Military Justice, 10 U.S.C. §§
880 and 892. The convening authority approved the adjudged sentence of 26
months’ confinement, reduction to pay grade E-1, forfeiture of all pay and
allowances, and a dishonorable discharge.


1 Senior Judge Fischer participated in the decision of this case prior to detaching
from the court.
                    United States v. Stephens, No. 201500397


    The appellant avers that the military judge erred in concluding a
dishonorable discharge was a mandatory minimum punishment for his
attempted sexual assault of a child conviction. In accordance with our holding
in United States v. Henegar, __ M.J. __, No. 201500379, 2016 CCA LEXIS 495
(N-M. Ct. Crim. .App. 18 Aug 2016), we summarily reject this assigned error
and affirm the findings and sentence.


                                     For the Court



                                     R.H. TROIDL
                                     Clerk of Court




                                       2